Citation Nr: 1723773	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-17 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a disorder manifested by dizziness, claimed as secondary to diabetes mellitus.

2. Entitlement to service connection for bilateral hyperopic astigmatism with presbyopia, claimed as vision problems to include as secondary to diabetes mellitus.

3. Entitlement to service connection for right eye diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied entitlement to service connection for vertigo, peripheral neuropathy of the right and left upper extremities, hyperopic astigmatism with presbyopia, and hypertension. 

In August 2014, the RO granted entitlement to service connection for peripheral neuropathy of the right and left upper extremities and for hypertension. The appeal as to those issues is resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2014, the RO issued a statement of the case addressing claims of entitlement to an increased rating for diabetes mellitus with onychomycosis and erectile dysfunction, and entitlement to service connection for posttraumatic stress disorder. In April 2015, a statement of the case was furnished addressing a claim of entitlement to an earlier effective date for service connection for hypertension. The Veteran did not perfect a timely appeal to any of these issues.  As such, the Board may not exercise jurisdiction over them.  

In November 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. The record was held open for 60 days. To date, the Veteran has not submitted additional evidence. 

The issue of entitlement to service connection for right eye diabetic retinopathy is raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to service connection for a disorder manifested by dizziness, and for hyperopic astigmatism and presbyopia are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is service-connected for type 2 diabetes mellitus and VA outpatient records include a diagnosis of mild nonproliferative diabetic retinopathy in the right eye. 


CONCLUSION OF LAW

Right eye diabetic retinopathy is secondary to service-connected type 2 diabetes mellitus. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

In June 2011, the RO denied entitlement to service connection for hyperopic astigmatism with presbyopia claimed as vision problems. The Veteran disagreed with the decision and perfected this appeal. At the hearing, the Veteran indicated he was told he had diabetic retinopathy. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a).

The Veteran is service-connected for type 2 diabetes mellitus. VA eye examinations in January 2011 and January 2013 indicate the Veteran did not have diabetic retinopathy. VA outpatient records dated in February 2016 show the Veteran underwent diabetic teleretinal imaging and retinal images at that time showed mild nonproliferative diabetic retinopathy on the right. Accordingly, secondary service connection is warranted.


ORDER

Entitlement to service connection for right eye diabetic retinopathy is granted.


REMAND

Disorder manifested by dizziness

At the hearing, the Veteran testified that he has had problems with dizziness for about 15 years. He did not have problems during service but contends that these symptoms are related to service-connected diabetes. He testified that one of his VA doctors said it was caused by diabetes but he could not remember his name.

VA outpatient records note numerous complaints of dizziness. An August 2012 record includes an assessment of dizziness possibly secondary to sensory neuropathy. The importance of strict glucose control was emphasized. A May 2015 record indicates the dizziness had resolved and may be secondary to nonsteroidal anti-inflammatory drug use. 

On review, it is unclear whether the Veteran has a disorder manifested by dizziness, and if so, whether the disorder is related to service-connected disability or associated medication use. As such, a VA examination and opinion are needed. See 38 C.F.R. § 3.159(c)(4).

Hyperopic astigmatism and presbyopia

The Veteran underwent a VA eye examination in January 2011 following which he was diagnosed with hyperopic astigmatism and presbyopia. The examiner opined that this disorder was not likely caused by diabetes as this disorder was commonly found in the non-diabetic population as well. This opinion is considered inadequate because the examiner did not address secondary aggravation. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (A medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition. When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Moreover, at his November 2016 hearing the Veteran testified that he suffered an eye injury during service. While he reported the injury was to his left eye, review of service records shows a foreign body was removed from his right eye in August 1970. Considering this, the examiner should also address whether there is any additional disability, to include due to hyperopic astigmatism and presbyopia, as a result of the inservice right eye injury. While VA regulations prohibit service connection for refractive error of the eye, service connection may be granted if such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any dizziness. The VBMS and Virtual VA folders must be available for review.  Following examination and review of all of the evidence of record, the examiner is to opine whether it is at least as likely as not the Veteran has a disorder manifested by dizziness that is proximately due to or aggravated by service-connected diabetes or medication used for any service-connected disability. If aggravation is found, the examiner must attempt to identify a baseline level of disability. 

A complete rationale for any opinion expressed must be provided. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Schedule the Veteran for a VA eye examination. The VBMS and Virtual VA folders must be available for review.  Following examination and review of all of the evidence of record, the examiner is to opine whether it is at least as likely as not that hyperopic astigmatism with presbyopia is aggravated by service-connected diabetes. If aggravation is found, the examiner should identify a baseline level of disability.

The examiner also is to opine whether it is at least as likely as not that there is any additional right eye disability as a result of a superimposed eye injury during service. In this respect, service treatment records show a foreign body was removed from the Veteran's right eye in August 1970. 

A complete rationale for any and all opinions expressed must be provided. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If the reports are deficient in any manner, the RO must implement corrective procedures at once.

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. Upon completion of the requested development, readjudicate the issues of entitlement to service connection for a disorder manifested by dizziness, and for bilateral hyperopic astigmatism with presbyopia. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


